BUSSEY, Judge.
This is an appeal from the Court of Common Pleas of Tulsa County, wherein, plaintiff in error, hereinafter referred to as defendant, was charged with the offense of Operating an Open Saloon. He was tried by a jury, found guilty and his punishment assessed at 30 days in the County Jail of Tulsa County and a fine of Five Hundred Dollars.
Oral argument was set for September 26, 1962, at which time neither the defendant nor counsel appeared, and no brief was filed. Under these conditions, this court has repeatedly held that we will search the record only for fundamental error and none being found, the judgment and sentence will be affirmed. Brown v. State, Okl.Cr.App., 370 P.2d 41. See also, Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 711; Epps v. State, Okl.Cr.App., 104 P.2d 262; Riner v. State, 82 Okl.Cr. 442, 172 P.2d 345.
*282We have carefully examined the record and find that it is free from fundamental error and supports the judgment and sentence entered in this cause. The same is therefore affirmed.
NIX, P. J., and BRETT, J., concur.